21 F.3d 1123
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Michael D. WRIGHT, Defendant-Appellant.
No. 93-4060.
United States Court of Appeals, Tenth Circuit.
March 31, 1994.

Before LOGAN, McKAY, and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
This is an appeal from the grant of summary judgment in favor of the United States for money due on a promissory note.  The trial court rejected the series of defenses raised by Defendant.  Our review of the briefs and record, together with the benefit of oral argument, persuades us that the trial court was correct.  We therefore affirm the court's order and judgment filed January 25, 1993, for the reasons given by the trial court in its written ruling filed January 4, 1993.


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470